DETAILED ACTION
This is the First Office Action on the Merits based on the 17/866,579 application filed on 07/18/2022 and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/866,579 is a continuation of application 17/408,915 filed on 08/23/2021, which claims benefit of continuation in part of application 16/250,611 filed on 01/17/2019, now US Patent 11,130,014, which claims benefit of provisional applications filed 01/17/2018.
The independent claim 1 is directed to an adjustable kettlebell device having a spherical frustum as a base, this can be found in application 17/408,915 since the application 17/408,915 discloses a solid right circular frustum. The spherical frustum and the solid right circular frustum are not patentably distinct because the spherical frustum has been determined to be the same as a solid right circular frustum. Therefore, the claimed invention has priority to 08/23/2021.
Therefore, the dependent claims 2-13 have priority to 07/18/2022.


Claim Objections
Claims 1, 4-9 are objected to because of the following informalities:  
Claim 1, line 2, “”the form” should be amended to ---a form---.
Claim 1, line 11, “the base and handle” should be amended to ---the base and the handle---.  
Claim 4, line 1, “the holes” should be amended to –the plurality of spaced apart through holes---
Claim 5, line 1, “the holes” should be amended to –the plurality of spaced apart through holes---
Claim 6, line 1, “the holes” should be amended to –the plurality of spaced apart through holes---
Claim 7, line 1, “the holes” should be amended to –the plurality of spaced apart through holes---
Claim 8, line 2, “maintain the handle’s position” should be amended to –maintain a position of the handle---
Claim 9, line 1, “the post or sleeve” should be amended to ---the post or the sleeve---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "can" in line 2.  The specification does not define “can”, therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggests to remove this limitation.
Claim 10 recites the limitation "the weight plate(s)" in line 3. It is unclear whether this limitation is referring to the standard weight plate in claim 1, lines 3-4 or the Olympic weight plate in claim 1, line 5 or separate components.
Claim 11 recites the limitation "the first handle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the handle in claim 1, line 7 or the block handle in claim 1, line 7 or separate components.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-9, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US Patent 11,130,014 in view of Chen (US 2018/0169460 A1). Although the claims at issue are not identical, they are not patentably distinct from each other, see below. 
Regarding claim 1: the limitation of “an adjustable kettlebell device, comprising: a base (“planar base”); a post (“post”) having a first end securely coupled to the base (“first end securely coupled to a center of the planar base”) and configured to slidingly receive a standard weight plate thereon (“a first sleeve slid over the post, the first sleeve configured to slidingly receive a first type of weight plate…wherein the first type of weight plate comprises a standard weight plate”); a sleeve (“second sleeve”) disposed on the post and configured to slidingly receive an Olympic weight plate thereon (“a second sleeve slid over the post and configured to slidingly receive a second type weight plate thereon…wherein the second type of weight plate comprises an Olympic weight plate”); a handle (“the handle component ”) comprising a flange affixed to a block handle (“the handle component comprising a flange and a block handle”), the handle removably coupled to the post and configured to facilitate an addition or removal of at least one of the standard weight plate and the Olympic weight plate from the adjustable kettlebell device (“wherein the handle component is removably coupled to the post and configured to facilitate (A) an addition or removal of the first type of weight plate] or the second type of weight plate from the adjustable kettlebell device”); wherein the post prevents horizontal movement of the at least one standard weight plate and the Olympic weight plate relative to the base and handle when the adjustable kettlebell device is being used for exercise purposes (“a retention of the first type of weight plate on the first sleeve, and (C) a retention of the second type of weight plate on the second sleeve)” is found in claim 7 of US Patent No. 11,130,014. 
However, Claim 7 of US Patent No. 11,130,014 does not claim “a base in the form of a spherical frustum”. 
Chen (US 2018/0169460 A1) teach a base in the form of a spherical frustum. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the base, as claimed in claim 7 of US Patent No. 11,130,014, to be in the form of a spherical frustum, as taught in Chen, because the shape of the base would not affect the overall function of the device. Further, the limitation lacks criticality and would be a design choice.

Regarding claim 2: the limitation of “wherein the handle is removably coupled to the post by one of: a pin inserted through an opening proximate a second end of the post (“a pin receivable through the opening of the second end of the post”); and a threaded cap twisted onto matching threads on the post adjacent to the second end of the post (the Examiner notes that the claim language requires either a pin or a threaded cap)” can be found in claim 7 of US Patent No. 11,130,014.

Regarding claim 8: the limitation of “wherein at least one of the post and the sleeve is used to structurally support the handle and maintain the handle's position relative to the base (“wherein the post, the first sleeve or the second sleeve is used to structurally support the handle component and maintain a position of the handle component  relative to the planar base”)” can be found in claim 8 of US Patent No. 11,130,014.

Regarding claim 9: the limitation of “wherein the post or sleeve is used to limit a distance in which the handle can travel along the post towards the base (“the first sleeve or the second sleeve is used to limit a distance in which the handle component can travel along the post towards the planar base.”)” can be found in claim 9 of US Patent No. 11,130,014.

Regarding claim 11: the limitation of “at least one additional handle of a different size or shape than the first handle, configured to adapt the adjustable kettlebell device to a different user's hand size (“wherein the handle component is replaceable with another handle component that is configured to a user's hand size”)” can be found in claim 7 of US Patent No. 11,130,014.

Claims 1-2, 8-9, 11-13 are rejected on the ground of nonstatutory double patenting as being anticipated by claim 1 of Application 17/408,915 . Although the claims at issue are not identical, they are not patentably distinct from each other, see below.
Regarding claim 1: the limitation of “an adjustable kettlebell device, comprising: a base in the form of a spherical frustum (according to the Merriam-Webster, the term spherical is defined as having the form of round which is equivalent with circular, “a solid right circular frustum as a base”); a post having a first end securely coupled to the base (“a post comprising a first end securely coupled to a center of the base”) and configured to slidingly receive a standard weight plate thereon (the standard weight plate is secured to the post via the first sleeve, “a first sleeve slid over the post, the first sleeve being configured to slidingly receive a first type of weight plate thereon… the first type of weight plate is a standard weight plate”); a sleeve (“a second sleeve”) disposed on the post and configured to slidingly receive an Olympic weight plate thereon (“a second sleeve slid over the post and configured to slidingly receive a second type of weight plate thereon… wherein the second type of weight plate is an Olympic weight plate”); a handle (“a removable handle”) comprising a flange affixed to a block handle (“a removable handle comprising a flange coupled to a block handle”), the handle removably coupled to the post and configured to facilitate an addition or removal of at least one of the standard weight plate and the Olympic weight plate from the adjustable kettlebell device (“the removable handle is removably coupled to the post and configured to facilitate: an addition or removal of at least one of the first type of weight plate and the second type of weight plate from the adjustable kettlebell device”); wherein the post prevents horizontal movement of the at least one standard weight plate and the Olympic weight plate relative to the base and handle (“a second sleeve slid over the post” “a retention of the at least one of the first type of weight plate on the first sleeve and the second type of weight plate on the second sleeve”) when the adjustable kettlebell device is being used for exercise purposes” can be found in claim 1 of Application 17/408,915. 

Regarding claim 2: the limitation of “wherein the handle is removably coupled to the post by one of: a pin inserted through an opening proximate a second end of the post (“a pin receivable through the opening of the second end of the post”); and a threaded cap twisted onto matching threads on the post adjacent to the second end of the post (the Examiner notes that the claim language requires either a pin or a threaded cap) can be found in claim 1 of Application 17/408,915.

Regarding claim 8: the limitation of “wherein at least one of the post and the sleeve is used to structurally support the handle and maintain the handle's position relative to the base (“the post, the first sleeve or the second sleeve is used to structurally support the removable handle and maintain a position of the removable handle relative to the base”)” can be found in claim 2 of Application 17/408,915.

Regarding claim 9: the limitation of “wherein the post or sleeve is used to limit a distance in which the handle can travel along the post towards the base (“the post, the first sleeve or the second sleeve is used to structurally support the removable handle and maintain a position of the removable handle relative to the base”)” can be found in claim 3 of Application 17/408,915.

Regarding claim 11: the limitation of “at least one additional handle of a different size or shape than the first handle, configured to adapt the adjustable kettlebell device to a different user's hand size (“the removable handle is replaceable with a different sized handle suited to a different user's hand size”)” can be found in claim 1 of Application 17/408,915.

Regarding claim 12: the limitation of “a coating applied to at least one component of the adjustable kettlebell device (“a coating applied to at least one component of the adjustable kettlebell device”)” can be found in claim 4 of Application 17/408,915.

Regarding claim 13: the limitation of “the coating is applied as one of a paint and a powder (“wherein the coating is applied as one of a paint and a powder”)” can be found in claim 5 of Application 17/408,915.

Claims 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application 17/408,915 in view of Tumminia (D 653,715 S) 
Regarding claim 3: Claim 1 of Application 17/408,915 fail to teach the post comprise a plurality of spaced apart through holes (claim 3); wherein the holes are vertically aligned on the post (claim 4); wherein the holes are not vertically aligned on the post (claim 5); wherein the holes are disposed at regular vertical intervals on the post (claim 6); wherein the holes are not disposed at regular vertical intervals on the post (claim 7).
Tumminia teach a kettlebell wherein the post (Tumminia, see annotated in FIG.1) comprises a plurality of spaced apart through holes (Tumminia, see annotated in FIG.1) (claim 3); wherein the holes (Tumminia, see annotated in FIG.1) are vertically aligned on the post (Tumminia, see annotated in FIG.1; the holes at the side are vertically aligned and the holes at the front are vertically aligned) (claim 4); wherein the holes (Tumminia, see annotated in FIG.1) are not vertically aligned on the post (Tumminia, see annotated in FIG.1; wherein the holes at the sides are not vertically aligned with the holes at the front) (claim 5); wherein the holes (Tumminia, see annotated in FIG.1) are disposed at regular vertical intervals on the post (Tumminia, see annotated in FIG.1; the distance between the holes on the side are the same and the holes on the sides are disposed at regular vertical intervals) (claim 6); wherein the holes (Tumminia, see annotated in FIG.1) are not disposed at regular vertical intervals on the post (Tumminia, see annotated in FIG.1; In so much as the Appplicant has shown that the holes are not vertically aligned on the post; The distance between the plate and the first hole is larger than the distance between subsequent holes, please see above) (claim 7).

    PNG
    media_image1.png
    524
    471
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the post, as taught in claim 1 of Application 17/408,915, to have a plurality of spaced apart through holes, as taught in Tumminia, for the purpose of allowing the user to adjust the length of the post or the height of the handle connected to the post.

Regarding claim 4: Claim 1 of Application 17/408,915 in view of Tumminia disclose wherein the holes (Tumminia, see annotated in FIG.1, see claim 3 rejection above) are vertically aligned on the post (Tumminia, see annotated in FIG.1; the holes at the side are vertically aligned and the holes at the front are vertically aligned, see claim 3 rejection above).

Regarding claim 5: Claim 1 of Application 17/408,915 in view of Tumminia disclose wherein the holes (Tumminia, see annotated in FIG.1, see claim 3 rejection above) are not vertically aligned on the post (Tumminia, see annotated in FIG.1; the holes at the sides are not vertically aligned with the holes at the front, see claim 3 rejection above).

Regarding claim 6: Claim 1 of Application 17/408,915 in view of Tumminia disclose wherein the holes (Tumminia, see annotated in FIG.1, see claim 3 rejection above) are disposed at regular vertical intervals on the post (Tumminia, see annotated in FIG.1; the distance between the holes on the side are the same and the holes on the sides are disposed at regular vertical intervals; see claim 3 rejection above).

Regarding claim 7: Claim 1 of Application 17/408,915 in view of Tumminia disclose wherein the holes (Tumminia, see annotated in FIG.1, see claim 3 rejection above) are not disposed at regular vertical intervals on the post (Tumminia, see annotated in FIG.1; In so much as the Appplicant has shown that the holes are not vertically aligned on the post, the distance between the plate and the first hole is larger than the distance between subsequent holes, please see above, see claim 3 rejection above).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Application 17/408,915 in view of Vixathep (US 2016/0144219 A1)
Regarding claim 10: the limitation of “at least one clamp secured to at least one of the post and the sleeve to prevent vertical movement of the weight plate(s) along an elongate length of the post (“at least one of a first clamp secured to the post and a second clamp secured to at least one of the first sleeve or the second sleeve, the clamps configured to prevent vertical movement of the standard weight plate or the Olympic weight plate, respectively, along the length of the post when the adjustable kettlebell device is being used for exercise purposes”)” can be found in claim 1 of Application 17/408,915.
Claim 1 of Application 17/408,915 fail to teach the clamp is a quick release clamp.
Vixathep teach a kettlebell having a quick release clamping mechanism to attach the dumbbell attachment to the kettlebell (Vixathep, a clamping mechanism is rapidly attached/detached the dumbbell attachment device to the clamping mechanism, Para [0019] “a dumbbell attachment device that is rapidly attachable via a clamping mechanism around the traverse member of a traditional dumbbell”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of claim 1 of Application 17/408,915 to be quickly released, as taught in Vixathep, for the purpose of allowing the dumbbell attachment device to be attached/detached from the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wyncott (US 2017/0246495 A1) in view of Chen (US 2018/0169460 A1 
Regarding claim 1: Wyncott disclose an adjustable kettlebell device, comprising: 
a base (stopper plate 14, see annotated in FIGS. 3 and 5); 
a post (central shaft 7, see annotated in FIGS. 3 and 5) having a first end (see annotated in FIGS. 3 and 5) securely coupled to the base (stopper plate 14, see annotated in FIGS. 3 and 5) and configured to slidingly receive a standard weight plate (see annotated in FIG.3; Para [0019] “The central shaft 7 is designed to receive and compliment a standard size weight plate 17”) thereon; 
a sleeve (spacer 20, Para [0019]) disposed on the post (central shaft 7, see annotated in FIGS. 3 and 5) and configured to slidingly receive an Olympic weight plate (see annotated in FIG.5; Para [0019] “In order for the present invention to hold an Olympic size weight plate 17, a spacer adaptor 20 is used”) thereon; 
a handle (handle 1, see annotated in FIGS. 3 and 5) comprising a flange (base of the handle 1, see annotated in FIG. 1) affixed to a block handle (the grip portion of the handle 1, see annotated in FIG.1), the handle removably coupled to the post (the post is the central shaft 7, see annotated in FIG. 3 and 5; the handle can be removed by unlocking the locking pin 10; Para [0015] “The locking pin 10 is positioned within the pin-receiving hole 8 in order to mechanically join the central shaft 7 and the shaft-receiving tube 15, and thus the handle 1…In order to unlock the snapper pin, the user simply pulls and disengages the looped end of the retainer wire 13 from the locking pin 10 and removes the locking pin 10. This disengages the central shaft 7 from the shaft-receiving tube 15 and thus allows the user to add or remove weight plates 17 according to his or her preference.”) and configured to facilitate an addition or removal of at least one of the standard weight plate and the Olympic weight plate from the adjustable kettlebell device (Para [0015] “In order to unlock the snapper pin, the user simply pulls and disengages the looped end of the retainer wire 13 from the locking pin 10 and removes the locking pin 10. This disengages the central shaft 7 from the shaft-receiving tube 15 and thus allows the user to add or remove weight plates 17 according to his or her preference.”);
wherein the post (central shaft 7, see annotated in FIGS. 3 and 5) prevents horizontal movement (when the standard weight plates or the Olympic weight plates are sliding over the post, it stack on top of each other, see FIGS. 3 and 5) of the at least one standard weight plate and the Olympic weight plate (the first type of weight plate in FIG. 3 is the standard size and the second type of weight plate in FIG. 5 is the Olympic size) relative to the base (stopper plate 14, see annotated in FIGS. 3 and 5) and handle (handle 1, see annotated in FIGS. 3 and 5) when the adjustable kettlebell device is being used for exercise purposes (see FIGS. 3 and 5).

    PNG
    media_image2.png
    510
    438
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    872
    736
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    855
    741
    media_image4.png
    Greyscale


	Wyncott does not disclose a base in a form of a spherical frustum.
	Chen teach an adjustable kettlebell device wherein a base (Chen, see annotated in FIG. 7) in the form of a spherical frustum (Chen, see FIG.7).

    PNG
    media_image5.png
    899
    611
    media_image5.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the base, as disclosed in Wyncott, to be in the form of a spherical frustum, as taught in Chen, because the overall shape of the base (spherical frustum vs flat) is an aesthetical choice that would not affect the overall function of the device. 


Regarding claim 2: Wyncott further disclose wherein the handle is removably coupled to the post (Wyncott, the handle can be removed by unlocking the locking pin 10; Para [0015] ““The locking pin 10 is positioned within the pin-receiving hole 8 in order to mechanically join the central shaft 7 and the shaft-receiving tube 15, and thus the handle 1…In order to unlock the snapper pin, the user simply pulls and disengages the looped end of the retainer wire 13 from the locking pin 10 and removes the locking pin 10.”) by one of: a pin (Wyncott, locking pin 10, see FIGS. 3 and 5) inserted through an opening (Wyncott, pin-receiving hole 8, see FIGS. 3 and 5) proximate a second end of the post (Wyncott, Para [0015] “The locking pin 10 is positioned within the pin-receiving hole 8 in order to mechanically join the central shaft 7 and the shaft-receiving tube 15, and thus the handle 1”); and a threaded cap twisted onto matching threads on the post adjacent to the second end of the post. (the Examiner notes that the claim language requires either a pin or a threaded cap) 

Regarding claim 8: Wyncott further disclose wherein at least one of the post (Wyncott, central shaft 7) and the sleeve (Wyncott, spacer adaptor 20) is used to structurally support the removable handle (Wyncott, handle 1) and maintain a position of the removable handle relative to the base (the Examiner notes that this limitation requires either the post or the sleeve; Wyncott, see FIG.1, the post is structurally supported the handle and the post keep the handle at a distance relative to the base; the handle can be removed by unlocking the locking pin 10).

Regarding claim 9: Wyncott further disclose the post (Wyncott, central shaft 7) or the sleeve (Wyncott, spacer adaptor 20; the Examiner notes that this limitation requires either the post or the sleeve) is used to limit a distance in which the removable handle (Wyncott, handle 1) is configured to travel along the post  towards the base (Wyncott, the handle is locked to the post via the locking mechanism 9; when the handle is locked, the handle cannot move along the length of the post; Para [0013] “The central shaft 7 is concentrically positioned within the shaft-receiving tube 15, opposite the handle 1. The central shaft 7 is secured within the shaft-receiving tube 15 by the locking mechanism 9.”)

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wyncott (US 2017/0246495 A1) in view of Chen (US 2018/0169460 A1), and further in view of Tumminia (D 653,715 S). Wyncott as modified teach the invention as substantially claimed, see above.
Regarding claim 3: Wyncott as modified fail to teach wherein the post comprises a plurality of spaced apart through holes. (Claim 3); wherein the plurality of spaced apart through holes are not vertically aligned on the post (Claim 4); wherein the plurality of spaced apart through holes are not vertically aligned on the post (Claim 5); wherein the plurality of spaced apart through holes are disposed at regular vertical intervals on the post (Claim 6); wherein the plurality of spaced apart through holes are not disposed at regular vertical intervals on the post. (Claim 7).
Tumminia teach an analogous exercise device (Tumminia teach a kettlebell having a post and a handle which is similar the kettlebell as disclosed in the Applicant’s invention; wherein the post (Tumminia, see annotated in FIG.1) comprises a plurality of spaced apart through holes (Tumminia, the post of Tumminia has a plurality of holes, see annotated in FIG.1) (Claim 3); wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1) are vertically aligned on the post (Tumminia, see annotated in FIG.1; the plurality of holes on the front surface of the post are vertically aligned) (Claim 4); wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1) are not vertically aligned on the post (Tumminia, see annotated in FIG.1; the plurality of holes on the front surface of the post are not vertically aligned with the plurality of holes on the side surface of the post) (Claim 5); wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1) are disposed at regular vertical intervals on the post (Tumminia, see annotated in FIG.1; the distance between the holes on the side are the same and the holes on the sides are disposed at regular vertical intervals) (Claim 6); wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1) are not disposed at regular vertical intervals on the post (Tumminia, see annotated in FIG.1; In so much as the Appplicant has shown that the holes are not vertically aligned on the post, in Tumminia, the distance between the plate and the first hole is larger than the distance between subsequent holes) (Claim 7).

    PNG
    media_image6.png
    524
    487
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the post, as taught in Wyncott as modified, to have a plurality of spaced apart through holes, as taught in Tumminia, for the purpose of allowing the user to secure the weight plate along the length of the post.

Regarding claim 4: Wyncott as modified teach wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1, see claim rejection of claim 3 above) are vertically aligned on the post (Tumminia, see annotated in FIG.1, see claim rejection of claim 3 above).

Regarding claim 5: Wyncott as modified teach wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1, see claim rejection of claim 3 above) are not vertically aligned on the post (Tumminia, see annotated in FIG.1; In so much as the Applicant has shown that the holes are not vertically aligned on the post, Tumminia discloses the same structure; the distance between the plate and the first hole is larger than the distance between subsequent holes, see claim rejection of claim 3 above).

Regarding claim 6: Wyncott as modified teach wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1, see claim rejection of claim 3 above) are disposed at regular vertical intervals on the post (Tumminia, see annotated in FIG.1, see claim rejection of claim 3 above).

Regarding claim 7: Wyncott as modified teach wherein the plurality of spaced apart through holes (Tumminia, see annotated in FIG.1, see claim rejection of claim 3 above) are not disposed at regular vertical intervals on the post (Tumminia, see annotated in FIG.1; In so much as the Appplicant has shown that the holes are not vertically aligned on the post, Tumminia discloses the same structure, the distance between the plate and the first hole is larger than the distance between subsequent holes, see claim rejection of claim 3 above).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wyncott (US 2017/0246495 A1) in view of Chen (US 2018/0169460 A1), and further in view of Vixathep (US 2016/0144219 A1). Wyncott as modified teach the invention as substantially claimed, see above.
Regarding claim 10: Wyncott as modified further teach at least one clamp (Wyncott, the locking collar 16 is the quick release clamp because the locking collar 16 of Wyncott has a collar and a screw which is similar structure with the clamp) secured to at least one of the post and the sleeve to prevent vertical movement of the weight plate(s) along an elongate length of the post (Wyncott, Para [0014] “the locking collar 16 secures the weight plate 17 and prevents the weight plate 17 from sliding up and down the central shaft 7”).
However, Wyncott as modified fail to teach the clamp is a quick release clamp.
Vixathep teach a kettlebell having a quick release clamping mechanism to attach the dumbbell attachment to the kettlebell (Vixathep, a clamping mechanism is rapidly attached/detached the dumbbell attachment device to the clamping mechanism, Para [0019] “a dumbbell attachment device that is rapidly attachable via a clamping mechanism around the traverse member of a traditional dumbbell”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp of Wyncott as modified to be quickly released, as taught in Vixathep, for the purpose of allowing the dumbbell attachment device to be attached/detached from the device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wyncott (US 2017/0246495 A1) in view of Chen (US 2018/0169460 A1), and further in view of Tumminia (D 653,715 S), ), and further in view of Pawlas (US 2017/0259106 A1). Wyncott as modified teach the invention as substantially claimed, see above. 
 Regarding claim 11: Wyncott as modified fail to teach at least one additional handle of a different size or shape than the first handle, configured to adapt the adjustable kettlebell device to a different user's hand size.
Pawlas teach a kettlebell wherein at least one additional handle of a different size or shape than the first handle (Pawlas, Para [0046] “In some embodiments of the kettlebell of the present disclosure, the handle can be removable such that different shape (e.g. diameter, width, height, etc.) handles can be used”), wherein the at least one additional handle is configured to adapt the adjustable kettlebell device to a different user's hand size (Pawlas, Para [0046] “In some embodiments of the kettlebell of the present disclosure, the handle can be removable such that different shape (e.g. diameter, width, height, etc.) handles can be used”).


    PNG
    media_image7.png
    953
    757
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the device, as disclosed in Wyncott in view of Chen, to have an additional handle with different size or shape than the firsthandle of Wyncott, wherein the at least one additional handle is configured to adapt the adjustable kettlebell device to a different user's hand size, as taught in Pawlas, for the purpose of accommodating different exercises.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wyncott (US 2017/0246495 A1) in view of Chen (US 2018/0169460 A1), and further in view of Tumminia (D 653,715 S), and further in view of Marich et al. (US 2014/0287891 A1). Wyncott as modified teach the invention as substantially claimed, see above.
Regarding claim 12: Wyncott as modified fail to teach a coating applied to at least one component of the adjustable kettlebell device. (Claim 12). Wyncott as modified further fails to teach wherein the coating is applied as one of a paint and a powder. (Claim 13)
Marich et al teach an exercise device comprising an exercise bell and a handle. The exercise device of Marich et al is analogous to the device of Wyncott because both of the devices are designed for the user to lift up. Marich et al further teach a coating applied to at least one component of the adjustable kettlebell device (Marich et al, Para [0025] “an outer coating is applied to the exercise bell 10, which in this embodiment is paint. The exercise bell 10 may also have other coatings, such as rubber, plastic, other polymers or composites, or other coatings that are commonly known for covering and protecting metals”). (Claim 12). Marich et al further teach the coating is applied as one of a paint and a powder (Marich et al, Para [0025] “an outer coating is applied to the exercise bell 10, which in this embodiment is paint. The exercise bell 10 may also have other coatings, such as rubber, plastic, other polymers or composites, or other coatings that are commonly known for covering and protecting metals”). (Claim 13).

    PNG
    media_image8.png
    680
    572
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one component of the adjustable kettlebell, as taught in Wyncott as modified, to have a coating, as taught in Marich, for the purpose of covering and protecting the kettlebell.

Regarding claim 13: Wyncott as modified teach the coating is applied as one of a paint and a powder (Marich et al, Para [0025] “an outer coating is applied to the exercise bell 10, which in this embodiment is paint. The exercise bell 10 may also have other coatings, such as rubber, plastic, other polymers or composites, or other coatings that are commonly known for covering and protecting metals”, see claim rejection of claim 12 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784